Johnson, Judge:
The merchandise covered by this appeal for re-appraisement consists of nylon syringes, exported from the United Kingdom on or about September 30, 1957. It was appraised at the invoiced unit values, less ocean freight and insurance, plus 7 per centum. This appeal was filed by the collector.
When this case was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Mr. Braverman : Your Honor, the merchandise here consists of certain nylon syringes, or scientific glassware, exported from the United Kingdom on or about September 30,1957.
The Government offers to stipulate with counsel for the defendant that the merchandise is freely offered in the country of origin for domestic consumption; that there is no higher export value; that foreign value as defined in Section 402(a) [sic] of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of appraisement, and that such foreign value is as follows:
*548For the 2 cc. the value is 4 shillings 6 pence each, net packed.
For the 3 cc., 6 shillings each, net packed.
For the 5 cc., 6 shillings 8 pence each, net packed.
For the 10 cc., 7 shillings 11 pence each, net packed, and for the 20 cc., 9 shillings 6 pence each, net packed.
Me. Glad. After having conversed with my client, Dr. Carver, who is the owner of Ohilds Surgical Supply Inc., we so stipulate.
On tlie agreed facts, I find that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the values of the nylon syringes involved herein and that such values are as follows:
2 cc. size — 4 shillings 6 pence each, net packed
3 cc. size — 6 shillings each, net packed
5 cc. size — 6 shillings 8 pence each, net packed
10 cc. size — 7 shillings 11 pence each, net packed
20 cc. size — 9 shillings 6 pence each, net packed
Judgment will be rendered accordingly.